Title: To James Madison from John Leonard, 26 July 1809 (Abstract)
From: Leonard, John
To: Madison, James


26 July 1809. Reports that [Robert] Montgomery has given [William] Goodwin a “Kind of Commission” to act as consul in Leonard’s district. Has sent vice-consul D. Tyler to attend to the district until Leonard arrives. Has learned that A. Thorndike bribed an unidentified “needy Vagabond in this City,” presumably of Italian origins, to testify that Leonard used extortion in his suit against Thorndike and Goodwin. Knows the Italian has been imprisoned for many years for crimes committed in “this Provin⟨ce⟩.” This imposter has tried to cast aspersions on Leonard’s character, but Leonard trusts that “Such pitiful ridiculous tricks” will be “seen thro’.”
 